Dismissing appeal.
This is the second appeal of this case. The former appeal is reported in 231 Ky. 278, 21 S.W.2d 455. We *Page 505 
therein held that both appellant and appellee had violated the Corrupt Practice Act (Ky. Stats., sec. 1565b-1 et seq.), and that neither of them was entitled to a certificate of nomination to the office for which he was a candidate. The circuit court was directed to enter judgment in conformity to the opinion of this court. In addition to doing so, the circuit court adjudged that each party pay his own costs. From this judgment this appeal is prosecuted.
No appeal is allowed to this court from a judgment for costs. Siddens v. Ennis, Trustee, 217 Ky. 810, 290 S.W. 669; Ky. Stats., sec. 950-1.
Therefore this appeal is dismissed for lack of jurisdiction.